DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on February 9, 2022 is acknowledged.
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0003, line 4, “n” should be changed to --in--.
In paragraph 0005, line 2, “a” should be deleted.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, “restaining” should be changed to --restraining--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:
In line 5, “the upper” should be changed to --an upper--.
In line 6, “the lower” should be changed to --a lower--.

In line 8, “the right” should be changed to --a right--.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 2, “the upper” should be changed to --an upper--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In line 2, “the passenger” should be changed to --a passenger--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In line 3, “the passenger” should be changed to --a passenger--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In line 4, “the passenger” should be changed to --a passenger--.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  In line 3, “the passenger” should be changed to --a passenger--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the recessed surface" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “wherein the passenger is an adult male or an adult female having an average physique or larger” in claims 21-23 defines the invention based on the size of an occupant. Occupants can have various sizes, and therefore the scope of this limitation is indefinite because it is based on an indefinite reference (i.e., the size of an occupant).
The limitation “the size of the opening in the width direction of the vehicle is wider than the width of the head of the passenger but narrower than the width of the shoulders of this passenger” in claim 25 defines the invention based on the size of an occupant. Occupants can have various sizes, and therefore the scope of this limitation is indefinite because it is based on an indefinite reference (i.e., the size of an occupant).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-16, 21-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fendt et al. (US 6,419,262 B1). Fendt discloses an airbag apparatus, comprising:  by dividing the outer bag into three equal portions in the width direction of the vehicle (Figs. 1D and 2).
Claims 1-4, 13-23, 25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stegmeier et al. (US 2019/0308582 A1). Stegmeier discloses an airbag apparatus, comprising: an inflator 26 which is installed in a vehicle so as to be capable of supplying gas; an inner bag 18 which is expanded from in front of a seat (implicit) utilizing the gas; and an outer bag 30 to which the gas is supplied from the inflator or via the inner bag and expanded so as to surround the inner bag; wherein: the outer bag includes an opening which exposes the inner bag towards the seat, the inner bag has a more elongated shape in the anteroposterior direction of the vehicle than in the width direction of the vehicle (Figs. 1-3), and the inner bag further includes a restraining part 20 which is exposed on a recessed surface from the opening to the seat side (Figs. 1-3 and 11). The opening of the outer bag is rimmed by a designated expansion part of this outer bag on the seat side of this outer bag; and the designated expansion part includes: an upper expansion part forming an upper edge of the opening; a lower expansion part forming a lower edge of the opening; a left expansion part forming a left edge of the opening; and a right expansion part forming a right edge of the opening (Figs. 1-11). The range from the outermost region of the left expansion part to the outermost region of the right expansion part in the width direction of the vehicle in the outer bag is of a size which can restrain the upper body of the passenger, and the opening is of a size in the width direction of the vehicle which can house the head in the upper body (Fig. 1; paragraph 0070). The upper expansion part can restrain the region from the forehead to an upper part of a passenger (at least by supporting the upper portion of the inner bag, the inner bag being configured to receive the head of the passenger –  by dividing the outer bag into three equal portions in the width direction of the vehicle (Figs. 1-11).
Claims 1-4, 13-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arima (US 2019/0118758 A1). Arima discloses an airbag apparatus, comprising: an inflator 26 which is installed in a vehicle so as to be capable of supplying gas; an inner bag 35 which is expanded from in front of a seat 14 utilizing the gas; and an outer bag 36 to which the gas is supplied from the inflator or via the inner bag and expanded so as to surround the inner bag; wherein: the outer bag includes an opening (at 74) which exposes the inner bag towards the seat, the inner bag has a more elongated shape in the anteroposterior direction of the vehicle than in the width direction of the vehicle (Fig. 3), and the inner bag further includes a restraining part 45 which is exposed on a recessed surface from the opening to the seat side. The opening of the outer bag is rimmed by a designated expansion part of this outer bag on the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614